internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi b9 plr-114510-00 date date legend decedent surviving_spouse a b c d e scrivener date date date date date court state dear this letter is in response to your authorized representative’s letter dated date requesting a ruling that surviving_spouse has a qualifying_income_interest_for_life in the marital trust under sec_2056 of the internal_revenue_code provided a state court of competent jurisdiction reforms decedent’s will in accordance with applicable state law as it would be applied in the highest court of state the facts and representations submitted are as follows decedent died testate on date his last will and codicil were executed on date and date respectively article iii of his will sets forth provisions for establishing a marital trust and a residuary_trust article iii paragraph a directs the trustee to fund the marital trust with property that qualifies for the federal estate_tax_marital_deduction in an amount that will entitle decedent’s estate to the minimum_marital_deduction necessary to reduce decedent’s taxable_estate to an amount on which no federal estate_tax is due article iii paragraphs b and c contains provisions relating to distributions of income and principal from the marital and residuary trusts article iii paragraph b entitled payment and distribution of marital trust provides that trustee shall distribute all the net_income to surviving_spouse during her lifetime and such amounts of principal deemed necessary for her health support maintenance and education paragraph b also provides the trustee with the discretion to distribute principal to decedent’s descendants for their health support maintenance and education a b c d and e are descendants currently eligible to receive distributions of principal from the marital trust paragraph b regarding distributions to decedent’s descendants specifically provides in addition my trustee in my trustee’s discretion may distribute to any one or more of my descendants such amounts of the principal of the trust created by this article as are necessary when added to the funds reasonably available to my descendants from all other sources known to my trustee to provide for their health support maintenance and education taking into consideration their age education and station in life i desire that each of my descendants be afforded the opportunity to obtain as complete an education including attendance at graduate professional and special trade schools as such descendants may reasonably desire and be qualified to obtain article iii paragraph c entitled payment and distribution of residuary_trust provides that the trustee shall distribute all of the net_income to surviving_spouse during her lifetime and such amounts of principal deemed necessary for her proper maintenance and support because the trustee has the power to appoint the principal of the marital trust to persons other than the surviving_spouse the surviving spouse’s income_interest in the marital trust does not qualify for the marital_deduction see sec_2056 you have represented that the scrivener of the will mistakenly included the above quoted two sentences in paragraph b relating to distributions from the marital trust and failed to include these two sentences in paragraph c relating to distributions from the residuary_trust on date in her capacity as independent administratrix beneficiary and trustee of the marital and residuary trusts surviving_spouse petitioned court to reform decedent’s will it was represented to court that the will contained a scrivener’s error by including the two sentences permitting discretionary principal payments to descendants as part of paragraph b when it was decedent’s intent that these sentences be included as part of paragraph c it was further represented to court that it was decedent’s intent to have his descendants included as permissible beneficiaries of the residuary_trust and to have the assets passing to the marital trust qualify for a marital_deduction under sec_2056 affidavits of the scrivener surviving_spouse and former trustee were submitted to court in support of the petition for reformation on date court issued a judgment declaring that scrivener made a mistake by including the aforementioned two sentences as part of article iii paragraph b relating to the marital trust the court also found that it was decedent’s intent to have his descendants included as permissible beneficiaries of the residuary_trust and to have the assets passing to the marital trust qualify for the marital_deduction under sec_2056 court reformed the marital and residuary trusts effective as of date the date the decedent executed his will to correct the scrivener’s error and to effectuate decedent’s intent court reformed article iii paragraph b of the will as follows b payment and distribution of marital trust the marital trust shall be held administered and distributed by the trustee as follows my trustee shall distribute to my wife all net_income of the marital trust and such amounts of principal of the trust created by this article as are necessary when added to the funds reasonably available to her from all other sources known to my trustee to provide for her health support maintenance and education taking into consideration her age education and station in life with said trust income payments to be made to my wife in monthly or convenient installments but in no event less than annually court reformed article iii paragraph c of the will as follows c payment and distribution of residuary_trust the trustee shall pay to or apply for the benefit of my wife during her lifetime all of the net_income of the residuary_trust in monthly or in other convenient installments but not less often than annually if at any time in the discretion of the trustee my wife should be in need of additional funds for her proper maintenance and support then the trustee in addition to the income payments shall in his discretion pay to or apply for the benefit of my wife such amounts from the principal of the residuary_trust up to the entire amount of the residuary_trust as the trustee from time to time deems advisable in addition my trustee in my trustee’s discretion may distribute to any one or more of my descendants such amounts of the principal of the trust created by this article as are necessary when added to the funds reasonably available to my descendants from all other sources known to my trustee to provide for their health support maintenance and education taking into consideration their age education and station in life i desire that each of my descendants be afforded the opportunity to obtain as complete an education including attendance at graduate professional and special trade schools as such descendants may reasonably desire and be qualified to obtain law analysis sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2056 provides that for purposes of the tax imposed by sec_2001 the value of the taxable_estate is to be determined except as limited by subsection b by deducting from the value of the gross_estate an amount equal to the value of any interest in property that passes or has passed_from_the_decedent to the surviving_spouse but only to the extent that such property is included in determining the value of the gross_estate sec_2056 provides the general_rule that no deduction shall be allowed for an interest passing to the surviving_spouse if on the lapse of time on the occurrence of an event or contingency or on the failure of an event or contingency to occur the interest will terminate or fail sec_2056 provides that in the case of qualified_terminable_interest_property the entire property shall be treated as passing to the surviving_spouse for purposes of sec_2056 and no part of the property shall be treated as passing to any person other than the surviving_spouse in a form described in sec_2056 sec_2056 defines qualified_terminable_interest_property as property which passes from the decedent in which the surviving_spouse has a qualifying_income_interest_for_life and to which an election under sec_2056 applies sec_2056 provides in relevant part that the surviving_spouse will be considered to have a qualifying_income_interest_for_life if the surviving_spouse is entitled to all the income from the property payable annually or at more frequent intervals and no person including the surviving_spouse has a power to appoint any part of the property to any person other than the surviving_spouse during the surviving spouse’s lifetime sec_2056 provides in relevant part that an election under sec_2056 with respect to any property shall be made by the executor on a return of tax imposed by sec_2001 the election once made is irrevocable in 387_us_456 the united_states supreme court considered whether a state trial court’s characterization of property rights conclusively binds a federal court or agency in a federal estate_tax controversy the supreme court concluded that the decision of a state trial_court as to an underlying issue of state law should not be controlling when applied to a federal statute rather the highest court of the state is the best authority on the underlying substantive rule_of state law to be applied in the federal matter if there is no decision by that court then the federal authority must apply what it finds to be state law after giving proper regard to the state trial court’s determination and to relevant rulings of other courts of the state in this respect the federal_agency may be said in effect to be sitting as a state court based on an analysis of the facts submitted and representations made we conclude that the court order reforming the will based on scrivener’s error is consistent with applicable state law as it would be applied in the highest court of state accordingly we rule that surviving_spouse has a qualifying_income_interest_for_life in the marital trust as reformed by the court’s order under sec_2056 of the internal_revenue_code the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein we express or imply no opinion concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter under any provisions of the code this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative enclosure copy for sec_6110 purposes sincerely yours melissa c liquerman senior technician reviewer branch office of the associate chief_counsel passthroughs and special industries
